DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

       Response to Amendments
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi, US 2015/0363023. 

Regarding Claim 1, Kawaguchi (Fig. 33) teaches a sensor comprising:
-a sensor layer (20) that includes a plurality of capacitive sensing sections (e.g., Detecting portions 20s includes electrodes (not labeled) and is considered a “capacitive sensing section.”  Detection portions 20s may be either self-capacitive or mutual capacitive touch detection; par. 0341); and
-a metal layer (12) facing a surface on one side of the sensor layer (e.g., Metal film 12 faces top side of electrode substrate 20),
wherein the metal layer (12) has a projected portion provided at a peripheral edge of a region facing a capacitive sensing section of the plurality of capacitive sensing sections (e.g., Metal film 12 has first structures 310 on its edge protruding towards detecting portions 20s.  Here, the bottom edge of metal film 12 is considered a “region”); and wherein the projected portion (310) includes elongated dividers located between adjacent ones of the capacitive sensing sections (e.g., First structures 310 are considered “elongated dividers” between adjacent section of detecting portions 20s.  Here, the first structures 310 are elongated in the Z-direction). 

Regarding Claim 2, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, wherein the projected portion (310) is provided so as to divide adjacent regions of the metal layer (e.g., Structures 310 are provided on metal layer 12 so as to separate metal layer 12 into different sections corresponding to key regions 111A and groove portions 112A).  

Regarding Claim 3, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, wherein the projected portion (310) is provided so as to surround the region (e.g., First structures 310 surround the bottom edge of metal film 12). 

Regarding Claim 5, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, wherein that part of the metal layer (12) which corresponds to the region is configured to be deformable toward the sensor layer by pressing of the metal layer (e.g., Metal film 12 is deformable towards electrode substrate 20 if a user presses on first surface 110A; par. 0281), and the projected portion (310) restricts the deformation of the metal layer to the region (e.g., First structure 310 restricts the deformation of metal film 12).

Regarding Claim 8, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, further comprising: 
a conductive layer (50) facing the surface on the other side of the sensor layer (e.g., Conductive layer 50 faces the bottom surface of electrode substrate 20).

Regarding Claim 9, Kawaguchi (Fig. 33) teaches the sensor according to claim 8, further comprising: 
a columnar body (410) provided between the sensor layer (20) and the conductive layer (50).

Regarding Claim 10, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, further comprising: 
-a second metal layer (e.g., Conductive layer 50 is a metal plate and is therefore considered a “second metal layer”; par. 0137) having a projected portion at its surface facing a surface on the other side of the sensor layer (e.g., 2nd structures 410 are considered a “a projected portion” that faces the bottom surface of detected portions 20s).

Regarding Claim 11, Kawaguchi (Fig. 33) teaches the sensor according to claim 1,
wherein the metal layer (12) has an elongate film-like shape (e.g., Metal film 12 is elongated in the x-direction), and
the plurality of the capacitive sensing sections (electrodes) is disposed in a longitudinal direction of the metal layer (e.g., Electrodes are disposed left-to-right, which is considered a “longitudinal direction” in the x-direction).

Regarding Claim 12, Kawaguchi (Fig. 33) teaches the sensor according to claim 1,
wherein the plurality of the capacitive sensing sections is disposed correspondingly to a key arrangement (e.g., Electrodes correspond to key regions 111A).

Regarding Claim 14, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, wherein the sensor layer (20) includes a self-capacitive type sensor layer (par. 0341).

Regarding Claim 15, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, wherein the sensor layer (20) includes a mutual capacitive type sensor layer (par. 0341).

Regarding Claim 16, Kawaguchi (Fig. 33) teaches an input device comprising:
-an armor (e.g., It is inherent that input device 100A has a body; par. 0264); and
(1) according to claim 1 provided at the armor. 

Regarding Claim 17, Kawaguchi (Fig. 33) teaches the input device according to claim 16, wherein the armor has a key provided correspondingly to a capacitive sensing section (20s) of the plurality of capacitive sensing sections (e.g., Key regions 111A correspond to electrodes in detecting portion 20).

Regarding Claim 18, Kawaguchi (Fig. 33) teaches an input device comprising:
-a sensor layer (20) that includes a plurality of capacitive sensing sections (e.g., Detecting portion 20 includes electrodes (not labeled), which are considered a “capacitive sensing section.”  Detection portion may be either self-capacitive or mutual capacitive touch detection; par. 0341); and
-a metal housing (12) facing a surface on one side of the sensor layer (e.g., Metal film layer 12 is considered a “metal housing” that faces top side of detecting portion 20),
wherein the metal housing (12) has a projected portion provided at a peripheral edge of a region facing the capacitive sensing section of the plurality of capacitive sensing sections (e.g., Metal film 12 has first structures 310 on its edge protruding towards detecting portion 20.  Here, the bottom edge of metal film 12 is considered a “region”) and wherein the projected portion (310) includes elongated dividers located between adjacent ones of the capacitive sensing sections (e.g., First structure 310 is considered a divider elongated in the z-direction that divides adjacent detection portions 20s).
Regarding Claim 19, Kawaguchi (Fig. 33) teaches an electronic apparatus comprising:
-an armor (e.g., It is inherent that input device 100A has a housing, which is considered an “armor”); and
-the sensor according to claim 1 provided at the armor (e.g., The sensor of claim 1 provided in the housing). 

Regarding Claim 20, Kawaguchi (Fig. 33) teaches an electronic apparatus comprising:
-a sensor layer (20) that includes a plurality of capacitive sensing sections (e.g., Detecting portion 20 includes electrodes (not labeled), which are considered a “capacitive sensing section.”  Detection portion may be either self-capacitive or mutual capacitive touch detection; par. 0341); and
-a metal housing (12) facing a surface on one side of the sensor layer (e.g., Metal film 12 faces top side of detecting portion 20 and is considered a “metal housing” that meets the claim limitations),
wherein the metal housing (12) has a projected portion provided at a peripheral edge of a region facing a capacitive sensing section of the plurality of capacitive sensing sections (e.g., Metal film 12 has first structures 310 on its edge protruding towards detecting portions 20s.  Here, the bottom edge of metal film 12 is considered a “region”) and wherein the projected portion includes elongated dividers located between adjacent ones of the capacitive sensing sections (e.g., First structures 310 are considered dividers elongated in the z-direction that divide adjacent detecting portions 20s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi.

Regarding Claim 6, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, further comprising: 
-a structure (410) provided on a surface on the other side of the sensor layer (e.g., Second structures 410 are placed facing the bottom layer of detecting portion 20).



However, it would have been obvious to try for one with ordinary skill in the art with a reasonable expectation of success to modify Kawaguchi so that the second structures 410 are positioned so that they correspond to the electrodes in detecting portion 20.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  The rationale would be to provide more support to the electrodes that are positioned under the key sections 111A. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi Fig. 33 in view of Kawaguchi Fig. 31.

Regarding Claim 4, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, wherein the metal layer (12) has a recessed surface facing the surface on the one side of the sensor layer (e.g., The top portion of 1st structure 310 is considered a “projected surface,” while the bottom portion is considered a “recessed surface” because it contains an indentation with respect to that top portion).

However, Kawaguchi Fig. 31 teaches wherein the recessed surface is provided correspondingly to each of the capacitive sensing sections (e.g., Recessed portions as defined above correspond to detecting portions 20s).  

KSR v. Teleflex, 550 U.S. 398. 

Regarding Claim 7, Kawaguchi (Fig. 33) teaches the sensor according to claim 1, but does not teach further comprising: 
a columnar body that supports the metal layer in the region.

However, Kawaguchi (Fig. 31) teaches further comprising: 
a columnar body that supports the metal layer in the region (e.g., In layer 30, there are unlabeled support structures on the left and right sides.  These are considered a “columnar body” that support metal film 12).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kawaguchi Fig. 33 with the above teachings of Kawaguchi Fig. 31.  The columnar bodies in Kawaguchi Fig. 31 allows for additional support. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Sun, US 2009/0135151. 

Regarding Claim 13, Kawaguchi teaches the sensor according to claim 1, but does not teach wherein the total thickness of the metal layer is 30 µm to 1 mm, and the thickness of the metal layer in the region is 10 to 100 um.

However, Sun teaches the concept of a metal layer that is 10 µm (par. 0031).  In the combined invention, the metal film 12 of Kawaguchi would be 10 µm.  The total thickness of the metal layer and thickness of the metal layer in the region, as defined in claim 1, would be 10 µm.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Kawaguchi with the above teachings of Sun.  Sun suggests that a 10 µm thickness for a metal layer provides maximum functionality without being too thick (par. 0031).  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Kawaguchi does not teach the new limitations of claims 1, 18, and 20 (Applicant’s Remarks p 8).  Examiner respectfully disagrees.  While Examiner admits that Kawaguchi Fig. 31 does not teach the limitation “wherein the projection portion includes elongated dividers located between adjacent ones of the capacitive sensing sections,” this limitation is found in Fig. 33.  Specifically, structures 310 of Fig. 33 are provided between the detection portions 30s.  Applicant contends that Fig. 33 does not disclose this limitation because according to Figs. 43 and 45 “the structures 310 are fifth embodiment of Kawaguchi (par. 0112, 0115), while Fig, 33 pertains to a modified second embodiment (par. 0103).  As shown below, Kawaguchi Fig. 33 clearly shows structures 310 between detection portions 30s.  The claim limitations do not require that the projected portions be on the same layer as the capacitive sensing sections.  Moreover, as explained above, structures 310 are considered elongated in the z-direction.  For these reasons, Kawaguchi Fig. 33 meets the claim limitations of claims 1, 18, and 20.  

    PNG
    media_image1.png
    397
    523
    media_image1.png
    Greyscale




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 9, 2021